ORDER
Considering the Petition for Immediate Transfer to Disability Inactive Status filed jointly by Respondent and the Office of Disciplinary Counsel,
IT IS ORDERED that respondent be and he hereby is transferred to disability inactive status pursuant to Supreme Court Rule XIX, § 22(B) for an indefinite period and until further order of this court.
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
/s/ Walter F. Marcus, Jr. Justice, Supreme Court of Louisiana
KIMBALL, J., not on panel. Rule IV, Part II, § 3.